Citation Nr: 1146317	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  07-00 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a chronic sinus disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to October 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran requested a travel Board hearing in connection with the current claim in his Substantive Appeal on a VA Form 9 dated in December 2006.  The Veteran subsequently withdrew his request for a travel Board hearing in January 2008.

This case was previously before the Board in October 2010 when it was remanded for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran had a chronic sinus disorder during his military service, had continuous symptoms of any such disorder since service, or that any chronic sinus disorder is related to the Veteran's period of active military service.


CONCLUSION OF LAW

A chronic sinus disorder was not incurred or aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in August 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of the appellant's and VA's respective duties for obtaining evidence, and that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from the Fairbury Clinic and Ear, Nose, and Throat Specialties.

The Board notes that the Veteran has not been afforded a VA medical examination regarding his claim of entitlement to service connection for a chronic sinus disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, while the Veteran has been diagnosed with a chronic sinus disorder, other than the Veteran's statements, there is no indication that the Veteran had any sinus disorder in service or that any current sinus disorder may related to the Veteran's active service.  As such, the Board finds it unnecessary to afford the Veteran a VA medical examination.

In October 2010, the Board remanded the Veteran's claim for additional attempts to be made to obtain the Veteran's service treatment records, including contacting the National Personnel Records Center (NPRC) and the Office of the Surgeon General (SGO), and if additional records were obtained revealing in-service treatment for a sinus disorder, to afford the Veteran a VA medical examination. 

The claims file reveals that requests for records were forwarded to M05 at the NPRC in November 2010 and January 2011.  These requests asked for medical/dental records and SGO records, provided the Veteran's unit, and indicated that April 1958 to June 1958 should be searched based upon the Veteran's statement dated in October 2006.  These attempts to obtain records were unsuccessful.  As such, a VA medical examination was not scheduled.  

In addition, the Board notes that the Veteran was notified in April 2011 that attempts to obtain the Veteran's service treatment records had been unsuccessful and indicated that he could submit records in his possession and other substitute records in support of his claim.

Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's October 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a chronic sinus condition.  The Veteran contends that he had sinus problems or postnasal drip accompanied by a cough in service and that he has had these problems ever since separation from service.  The Veteran has indicated that he had coughing spells in service that were severe enough that he had to leave the room.  In particular, the Veteran has reported that he was hospitalized at the 67th Combat Support Hospital, U.S. Army Medical Department, Northern Bayern in Wurtzburg, Germany in the summer of 1958 for his sinus condition.  He indicates that he starts the day with a cough drop in his mouth to help clean up his sinus and some days it takes more.  He reports that he has learned to live with the problems and that the problems never go away.  

Service treatment records associated with the Veteran's period of active duty service are missing despite reasonable attempts by the RO to obtain them.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

The post-service treatment records reveal that the Veteran was treated for upper respiratory infections in January 1965, May 1965, March 1967, January 1968, April 1980, March 1982, May 1992, and March 2001.  The Veteran was diagnosed with allergic rhinitis in April 2001, May 2001, and August 2006.  The Veteran was diagnosed with rhinitis in September 2005 and August 2006.  He was diagnosed with respiratory tract irritation that was noted to may be due to mold in July 2006.  In March 2001 the Veteran was noted to have a postnasal drip and in April 1975 the Veteran was reported to have a head cold.

The Board finds that entitlement to service connection for a chronic sinus disorder is not warranted.  As noted above, the Veteran's service treatment records have been found to be unavailable after all reasonable efforts to obtain the records.  The Veteran has reported that he was hospitalized for a sinus disorder in service and that he has had sinus problems since separation from service.  However, there is no indication in the Veteran's post service treatment records of any treatment for any condition until January 1965 when he was diagnosed and treated for an upper respiratory infection and the records do not reveal a diagnosis of a chronic condition until March 2001.  Other than the Veteran's statements, there is no indication that the Veteran's condition may be related to the Veteran's active service.  Although the Veteran is competent to report that he has had sinus problems since service, the Veteran is not competent to diagnose these problems as a specific sinus disorder or to state whether the claimed disability is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the preponderance of the evidence is against a finding that the Veteran has a sinus disorder related to his active service, entitlement to service connection for a chronic sinus disorder is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic sinus disorder is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


